 Case 2:19-cv-00168-JAD-DJA Document 127 Filed 07/27/21 Page 1 of 4




 1   PETER S. CHRISTIANSEN, ESQ.
     Nevada Bar No. 005254
 2   pete@christiansenlaw.com
     KENDELEE L. WORKS, ESQ.
 3   Nevada Bar No. 9611
     kworks@christiansenlaw.com
 4   KEELY A. PERDUE, ESQ.
     Nevada Bar No. 13931
 5   keely@christiansenlaw.com
     CHRISTIANSEN TRIAL LAWYERS
 6   710 S. 7th Street
     Las Vegas, Nevada 89101
 7   Telephone:      (702) 240-7979
     Facsimile:      (866) 412-6992
 8   Attorneys for Defendant Cristiano Ronaldo
 9                              UNITED STATES DISTRICT COURT
10                                         DISTRICT OF NEVADA
11
       KATHRYN MAYORGA,
12                                                      Case No. 2:19-cv-00168-JAD-DJA
                              Plaintiff,
13
       vs.                                                  STIPULATION AND ORDER
14                                                      EXTENDING TIME FOR DEFENDANT
       CRISTIANO RONALDO,                                   TO FILE REPLIES AND AN
15                                                       OPPOSITION RE: ECF NOS. 111, 113,
                              Defendant.                         123, 124 AND 126
16                                                      (FIRST REQUEST FOR EXTENSION)
17
18           Plaintiff, Kathryn Mayorga, by and through her attorneys, Stovall & Associates,
19   Defendant, Cristiano Ronaldo, by and through his attorneys, Christiansen Trial Lawyers,
20   (collectively referred to as the “PARTIES”) enter into the following stipulation and proposed
21   order to allow Defendant Ronaldo an extension of the time in which to file reply briefs in support
22
     of Defendant’s Emergency Motion for Case Terminating Sanctions and to Disqualify Stovall &
23
     Associates [ECF No. 111] (“Defendant’s Motion for Sanctions”) and Motion for Leave to (i) File
24
     Under Seal Exhibits D, P and W to Defendant’s Motion for Sanctions; and (ii) Redact a Portion
25
     of the Motion [ECF No. 113]((Defendant’s Motion to Seal”); and an extension of the time in
26
     which to file Defendant’s Opposition to Plaintiff’s Motion for In Camera Review of the Football
27
     Leaks Documents to Determine Whether the Crime/Fraud Exception Applies (ECF No. 124]
28
 Case 2:19-cv-00168-JAD-DJA Document 127 Filed 07/27/21 Page 2 of 4




 1   (“Plaintiff’s Motion for In Camera Review”) as well as to extend the time for Plaintiff to file her
 2   Reply in Support of same.
 3          1.      Defendant’s Motion for Sanctions and Defendant’s Motion to Seal were filed on
 4   May 27, 2021, with Oppositions thereto originally due on June 10, 2021.
 5          2.      On June 10, 2021, Plaintiff filed a motion to extend time to respond to the Motion
 6
     for Sanctions and Motion to Seal until July 2021, which Defendant opposed. Plaintiff filed a
 7
     reply in support of the Motion to Extend Time on July 1, 2021. This Court has not yet ruled on
 8
     Plaintiff’s Motion to Extend Time.          However, on July 20, 2021, Plaintiff filed her
 9
     Responses/Oppositions to Defendant’s Motion for Sanctions and Motion to Seal, making
10
     Defendant’s reply briefs in support of the same due on July 27, 2021.
11
            3.      On July 20, 2021, Plaintiff also filed her Motion for In Camera Review, making
12
     Defendant’s Opposition originally due on August 3, 2021.
13
            4.      Two of Defendant’s lead lawyers are scheduled to be out of the jurisdiction from
14
15   July 30-August 7, 2021; and July 31-August 16, 2021, respectively.

16          5.      Because of Counsel’s travel plans, workload on other matters, and the gravity and

17   complexity of issues raised, additional time is necessary to file the subject Replies and

18   Opposition.

19          6.      Accordingly, the Parties agree that the deadline for Defendant to file Reply Briefs
20   in Support of his Motion for Sanctions [ECF 111] and Motion to Seal [ECF. No. 113] shall be
21   extended from July 27, 2021 to August 13, 2021.
22          7.      The Parties further agree that the deadline for Defendant to Oppose Plaintiff’s
23   Motion for In Camera Review shall be extended from August 3, 2021 to August 18, 2021. The
24   deadline for Plaintiff’s Reply in Support of the same shall be extended from August 25, 2021 to
25
     September 1, 2021.
26
     ///
27
     ///
28


                                                     2
 Case 2:19-cv-00168-JAD-DJA Document 127 Filed 07/27/21 Page 3 of 4




 1          8.     The Parties stipulate good cause exists for the agreed upon extensions, which are
 2   made in good faith and not for purposes of delay.
 3          Respectfully Submitted this 27th day of July, 2021.
 4
      CHRISTIANSEN TRIAL LAWYERS                         STOVALL & ASSOCIATES
 5
 6       /s/ Kendelee L. Works, Esq.                        /s/ Leslie M. Stovall, Esq.
 7    PETER S. CHRISTIANSEN, ESQ.                        LESLIE MARK STOVALL, ESQ.
      Nevada Bar No. 5254                                Nevada Bar No. 2566
 8    KENDELEE L. WORKS, ESQ.                            ROSS MOYNIHAN, ESQ.
      Nevada Bar No. 9611                                Nevada Bar No. 11848
 9    KEELY A. PERDUE, ESQ.                              LARISSA DROHOBYCZER
10    Nevada Bar No. 13931                               Nevada Bar No. 12316
      710 S. 7th Street                                  2301 Palomino Lane
11    Las Vegas, Nevada 89101                            Las Vegas, Nevada 89107
      Attorneys for Defendant Cristiano Ronaldo          Attorneys for Plaintiff Kathryn Mayorga
12
13
14
15                                              ORDER

16                 IT IS SO ORDERED.

17
            DATED this             day of July, 2021.
18
19
20                                                U. S. MAGISTRATE JUDGE
21
22
23
24
25
26
27
28


                                                    3
       Case 2:19-cv-00168-JAD-DJA Document 127 Filed 07/27/21 Page 4 of 4



rom: Les Stovall <les@lesstovall.com>
Subject: RE: CR adv. Mayorga - draft SAO to extend time
Date: July 27, 2021 at 11:10:08 AM PDT
To: Kendelee Works <kworks@christiansenlaw.com>, Ross Moynihan <ross@lesstovall.com>
Cc: Maria Hernandez <maria@lesstovall.com>

Ms. Works – your stip and order did not provide time for me to reply to your opp for in camera review.
You can file the proposed SAO with my signature with the understanding that when I receive the opp to
the motion for in camera review I will need time to reply and will request a stip for that purpose, or you
can add 14 days for reply to the proposed stip and order and file it with my e signature- ty/lms

From: Kendelee Works <kworks@christiansenlaw.com>
Sent: Tuesday, July 27, 2021 10:35 AM
To: Les Stovall <les@lesstovall.com>; Ross Moynihan <ross@lesstovall.com>
Cc: Maria Hernandez <maria@lesstovall.com>
Subject: Fwd: CR adv. Mayorga - draft SAO to extend time

Les/Ross,

Please let me know asap as today is the original deadline for the reply briefs.

Thank you,
KLW
